180 S.W.3d 514 (2005)
Diondra BARNES, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85870.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
Movant Diondra Barnes appeals the motion court's order denying his Rule 29.15 motion for post-conviction relief. We have reviewed the parties' briefs and the record on appeal and find no clear error. An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this order. The motion court's order denying Movant's Rule 29.15 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).